Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 1 of 9 PagelD# 150

FD-1057 (Rev. 5-8-10)

SECRETITORCON  NOFORN

 
 

FEDERAL BUREAU OF INVESTIGATION

Electronic Communication

« Orricia, Recorp

Title: @ePeern™ Meeting with CHS to discuss Date: 08/15/2016

CROSSFIRE HURRICANE

From: NEW_YORK

 

Ontact: |SOMMA STEPHEN M, 212-384-1009

 

 

 

 

TT

Approved By: Woe Pientka II

 

 

 

 

Drafted By: |SOMMA STEPHEN M

 

 

 

 

Case ID #: |97F-HQ-206366]1l

 

 

 

97F-HQ-2067747]
97F-HQ-2067748

97F-HQ-206774

 

 

 

 

(S//OC/NF) CROSSFIRE HURRICANE;

FOREIGN AGENTS REGISTRATION ACT -

RUSSIA;
SENSITIVE INVESTIGATIVE MATTER
(S//OC/NF) CROSSFIRE DRAGON

FOREIGN AGENTS REGISTRATION ACT -

RUSSIA;
SENSITIVE INVESTIGATIVE MATTER
(S//OC/NF) CROSSFIRE TYPHOON

FOREIGN AGENTS REGISTRATION ACT-RUSSIA;

SENSITIVE INVESTIGATIVE MATTER
(S//OC/NF) CROSSFIRE FURY

FOREIGN AGENTS REGISTRATION ACT-RUSSIA;

SENSITIVE INVESTIGATIVE MATTER

Synopsis: @**SerNrr Meeting with CHS on 8/11/2016 to discuss

CROSSFIRE HURRICANE.

Reason:

1.4(b)

Derived From: National
Security Information SCG
Declassify On: 20411231

Full Investigation Initiated:

Details:

rreern:) On 08/11/2016,

07/31/2016

 
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 2 of 9 PagelD# 151

SST FORCoN Noro

Title:  (PCPRF) Meeting with CHS~to discuss CROSSFIRE HURRICANE
Re: |97F-HQ-206366l, 08/15/2016

 

 

 

 

 

 

 

 

and SA [Stephen M. Somma met with one 7 to discuss CROSSFIRE
HURRICANE. The meeting took place at the CHS’ home and lasted

approximately i 1/2 hours. After introduction of SA Non-seS |g the

CHS the following discussion took place:

TS770CTNE) CROSSFIRE TYPHOON

 

TsorPuernr, = The CHS was informed by the interview team that they were
currently assigned to a project looking at the roll of the Russian
Federation in the current U.S. Presidential campaign. As such, there
were some individuals associated with the Trump Campaign that were of
particular interest to the team. The team asked the CHS if s/he had
heard of CROSSFIRE TYPOON (CT), the CHS stated that s/he did not but
asked for some background information on CT, which the team provided.
The CHS, upon hearing of CT's pedigree information, stated that s/he
was unaware of CT.

ormoorerm = The team inquired if the CHS would be able and/or willing
to invite CT to his/her . The team
explained that it would allow the FBI to obtain assessment information
on CT as well as possibly conduct an operation against CT. The CHS
stated that s/he would be willing to help, however, prior to the
invitation, the CHS would want to meet CT first, as without knowing CT,
CT could be - The team agreed
with the CHS and agreed to work with the CHS to obtain an initial

meeting.

 

SPPCCTN™ CROSSFIRE DRAGON

worpuern:) = The CHS asked the team if they would be interested in
CROSSFIRE DRAGON (CD). The CHS stated that CD had been invited to

speak, earlier in July, at a presentation put together by =
who had asked CD to attend. The CHS said that former

Secretary of State Maldeline Albright was also at the presentation.
CD, was described by the CHS, as being "very guarded" during the
presentation and stating that his/her views were his/her own and not of

the Trump campaign.
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 3 of 9 PagelD# 152

SIS PORCON Noro

Title: SPPOTNT, Meeting with CHS to discuss CROSSFIRE HURRICANE
Re: |97F-HQ-206366l), 08/15/2016

 

 

 

 

erreern™) The CHS explained to the team that s/he had a private

   

at tlt

e meeting was to ask the CHS if the s/he would wa

  
  

           

nt
no

purpose of to

join the Trump campaign as a foreign policy adviser. The CHS stated

 

that s/he was non-committal to CD about joining the campaign. The CHS
told the interviewing team that he had no intention of joining the
campaign.

eoppuernm™) The CHS met with CD in the CHS' office and the meeting
lasted approximately 2 hours. During the course of the meeting CD
discussed his/her relationship with Gazprom, CD's views on Putin, the
current U.S. Presidential campaign and that CD "retold Russia's view on

the Ukraine."

eommeoererm™) = The CHS also related that when CD had heard that the CHS
had recently been in Dubai, CD mentioned that s/he was in Abu Dhabi
around the same time as the CHS. CD told the CHS that s/he was in Abu
Dhabi representing Gazprom. When asked by the team what s/he thought
CD was advising Gazprom on, the CHS opined that it was most likely
about American policy as CD does not have a background in geology and
Gazprom "certainly doesn't need any more advisers" on energy.

TIPpuerne) = As stated previously the CHS stated that s/he had no
intention of joining the campaign, but the CHS had not conveyed that to
anyone related to the Trump campaign. The CHS was willing to assist
with the ongoing investigation and to not notify the Trump campaign
about the CHS' decision not to join.

cerwer™) CROSSFIRE FURY

fsrruerne) in discussions with the interviewing team about the
investigation, the CHS stated the s/he has known CROSSFIRE FURY (CF)
for over 30 years. The CHS worked with CF on several political

Ww
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 4 of 9 PagelD# 153

SECRET? 7ORCONTNOFORN,

Title: (PFOCTNE) Meeting with CHS to discuss CROSSFIRE HURRICANE
Re: |97F-HQ-2063661, 08/15/2016

 

 

 

 

campaigns. The CHS described CF as a savvy political operator. The
CHS offered to reach out to CF, but stated, given the timing of the

campaign, the CHS doubted CF would have time to respond or meet with
the CHS.

(STTUCTRE) CROSSFIRE RAZOR

eSsereern™ The CHS relayed an incident s/he witnessed when CROSSFIRE

RAZOR (CR) spoke at . The CHS was unsure of the
date, but noted

         
  
  
   
 

that CR was sti in his/her position within the USIC.

 

t after CR spoke and socialized
at dinner and over drinks,

 

got CR a ca

 

to take CR to the train station to bring

  

er to London. The CHS stated that a woman, SVETLANA LOKHOVA,
surprised everyone and got into CR's cab and joined CR on the train
ride to London. The CHS recalled that LOKHOVA "latched" onto CR when

he was at the & oe

   

 

The CHS stated that s/he is somewhat
El
suspicious of LOKHOVA, as she has been affiliated with several

prominent members of a The CHS believes taht LOKHOVA's
father may be a Russian Oligarch living in London. The CHS could not

provide further information on CR and LOKHOVA's trip.

    

Other

NF) The CHS expects to hear from Sam Clovis soon about joining
the Trump campaign. The CHS described Clovis as the "type of guy who
could make a campaign work."

Soon, The CHS advised mesos 0 ae Navaro, who is a
professor at a \ i

university in California, is one of the Trump Campaign's
senior policy adviser related to Trade.

PPeerney, = The CHS provided atmospherics about the current situation
and at his/her new company.

 
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 5 of 9 PagelD# 154

SPST PORCUNT Noro,

Title: S=reern™ Meeting with CHS to discuss CROSSFIRE HURRICANE

Re: |97F-HQ-206366l,, 08/15/2016

 

 

 

 

o¢
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 6 of 9 PagelD# 155

-% Orricia, Recorp

  

FD-1057 (Rev. 5-8-10)

FEDERAL BUREAU OF INVESTIGATION
Electronic Communication
Title: @=reern™ CHS Meeting 08/12/2016 Date: 08/15/2016

From: NEW_YORK
1Y-CD1

ontact: {SOMMA STEPHEN M, 212-384-100

 

 

 

 

 

Approved By: Woe Pientka II]

 

 

 

 

Drafted By: SOMMA STEPHEN

 

 

 

 

 

 

 

 

 

 

 

 

Case ID #: |97F-HQ-2063661 (S//OC/NF) CROSSFIRE HURRICANE;
FOREIGN AGENTS REGISTRATION ACT -
RUSSIA;
SENSITIVE INVESTIGATIVE MATTER
97F-HQ-206774 (S//OC/NF) CROSSFIRE DRAGON
FOREIGN AGENTS REGISTRATION ACT -
RUSSIA;
SENSITIVE INVESTIGATIVE MATTER
[p7F-Ho-2067744 (S//OC/NF) CROSSFIRE TYPHOON
FOREIGN AGENTS REGISTRATION ACT-RUSSIA;
SENSITIVE INVESTIGATIVE MATTER
97F-HQ-2067749 (S//OC/NF) CROSSFIRE FURY

 

 

 

FOREIGN AGENTS REGISTRATION ACT-RUSSIA;
SENSITIVE INVESTIGATIVE MATTER

Synopsis: inmh@@enbe CHS meeting 08/12/2016 regarding captioned
subjects.

Reason: 1.4(b)

Derived From: National
Security Information SCG
Declassify On: 20411231

Full Investigation Initiated: 07/31/2016

Details:

  

orrverrr) On 08/12/2016, SA ;
nd SA Stephen M. Somma met wit! (CHS) to discuss CROSSFIRE

 

 

 

 
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 7 of 9 PagelD# 156

PORE eo

Title: SeroCrwnmm™ CHS Meeting 08/12/2016
Re: |97F-HQ-2063661], 08/15/2016

 

 

 

 

HURRICANE. The meeting took place at the CHS' home and lasted
approximately 2 hours.

TSTTOCTHE) CROSSFIRE DRAGON

 

Pe «6 The interviewing team informed the CHS that CROSSFIRE
DRAGON (CD), whom they had spoken about the prior day, was of interest
to them. The team explained that due to CD's ties back to the Russian
Federation (RF), CD would be the logical conduit for the RF to message
to the Trump Campaign. The team asked if the CHS would be willing to
contact CD, based off of their previous discussions in the a
and invite CD to a private meeting. The CHS agreed to contact CD an
offered GRSMNNNE for the meeting or at a private club in the

Washington, DC area. The team suggested that : Mo be
preferable, as it would allow for a more private atmosphere, but would

work with wherever the CHS and CD agree to meet.

   

eerrcernm™) The team and the CHS discussed, that given the Trump
Campaign's desire to hire the CHS as an adviser, the CHS is ina
prefect position to ask CD direct questions about the Trump campaign's
alleged ties to the RF. The team provided the CHS with several open
source articles about the Trump Campaign.

s=eeernm™) =6The team asked the CHS if s/he recalled when CD said he was
in Abu Dhabi for Gazprom (discussed with the CHS the previous day).

The CHS said that s/he beleives that it was approximately 3 months

ago. The team asked if it was unusual for a senior foreign policy
adviser to a presidential campaign to still be advising a company like
Gazprom, the CHS thought it was. The CHS stated that s/he was under
the impression that CD was connected to the Russian Government either
through Gazprom or through other connections.

eSroernT) The CHS was going to contact la
obtain CD's e-mail address so that the CHS cou recontact ° .
team told the CHS that a: unable to provide one, they
could give the CHS the e-mail address they have. The team told the CHS
that they would like to have the CHS contact CD as soon as possible.

2
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 8 of 9 PagelD# 157

SRST FORCON Noro

Title: @PPOCTRTT CHS Meeting 08/12/2016
Re: 7E-HQ-206366ll, 08/15/2016

 

 

 

 

TSTTOCTNE) CROSSFIRE RAZOR

TSrrUern:) The CHS was asked to recall the incident that s/he spoke
about the previous day regarding CR. The team asked if the CHS
recalled how CR was invited to . The
CHS believed that the invite was most likely sent out y another member
of the committee who shared responsibility of inviting speaker

The CHS stated that s/he could contact someone on
tne committee and inquire how CR was invited.

eoepuerm™ The CHS was asked if s/he recalled if CR was alone during

the presentation at Sci or if CR was joined by a staff
officer. The CHS did not remember another officer with CR, but said

that that there was a representative from CR's organization there from
a local military base. The CHS did clarify to the team that SVETLANA
LAKHOVA got into the cab with CR at
on the train to London.

  

and then joined CR

(SPP? The team thought, that given that the Trump Campaign was
interested in the CHS joining, the CHS may be able to meet with CR as
part of the CHS' due diligence of the campaign. During a meeting with
CR, the team thought it would be another opportunity for the CHS to
address the RF ties to the Trump campaign.

worrwernm™ CROSSFIRE TYHPOON

 

comewerm™ The team asked the CHS if s/he thought an invitation to CT
for CT to speak at would be better if extended via
the The venue would be a small setting for CT

 
  
  

to speak with current students and then travel to London. The CHS
stated that s/he thought of an institute/think tank in London where CT
might be able to speak as well, thereby allowing the FBI or others to
have access to CT. The CHS opined that the aaa «o: be open
around the first or second week of October. The team asked if there was
an opportunity to have CT to gies sooner, the CHS said s/he would

 

look into it.
Case 1:20-cv-01603-LMB-MSN Document 12-1 Filed 04/09/21 Page 9 of 9 PagelD# 158

 

 

 

 

 

wsTToe nr) = The team provided the CHS with CT's e-mail address.

<@yeeperem) SENATOR SESSIONS

 

TTS The CHS was asked about Senator Sessions role as a senior
ign policy adviser on the Trump Campaign. The CHS does not know

ns, but opined that Sessions is a conservative who would not be

 

Seer The team inquired what the role of a foreign policy adviser

consists of. The CHS explained that the main job is to put together
position papers for the candidate. As the campaign progresses, the
advisers help prepare the candidate for debates, playing the role of
reporters in the rehearsals. After the debates are over, the CHS

stated that the main role is to "put out fires" for the candidate.

    

 

           

        

      

        
 

    

     

The CHS si

 

her/his

conversations reiate

ned, under codename, a FD-472 allowin

      
    
 

  

      
   

   
   

  
  

MON}
mMmOnl

to consensually or an CO

 

 
   

investigation.

o¢
